 Case: 5:20-cv-00104-DLB Doc #: 20 Filed: 09/07/21 Page: 1 of 1 - Page ID#: 1471




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                  AT LEXINGTON

CIVIL ACTION NO. 20-104-DLB

ANITA LYNN STAMPER, Executor of
the Estate of Michael Lane Hatton                                             PLAINTIFF


v.                                        JUDGMENT


ANDREW SAUL, Commissioner
of the Social Security Administration                                       DEFENDANT

                        * *   * *   * *    * *   * *   * *   * *   * *

       Consistent with the Memorandum Opinion and Order entered today, and pursuant

to Rule 58 of the Federal Rules of Civil Procedure, IT IS ORDERED AND ADJUDGED

as follows:

       (1)    The administrative decision is AFFIRMED and judgment is entered in favor

of Defendant Commissioner;

       (2)    Plaintiff Anita Lynn Stamper’s Complaint (Doc. # 1) against Defendant

Commissioner is DISMISSED WITH PREJUDICE;

       (3)    The action is DISMISSED and STRICKEN from the Court’s active docket;

and

       (4)    This is a final and appealable order and no just cause for delay exists.

       This 7th day of September, 2021.




O:\DATA\SocialSecurity\MOOs\Lexington\5-20-104 Stamper Judgment.docx
